Citation Nr: 1224312	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for treatment purposes for trauma to tooth # 8. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to May 1990.  This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, the Veteran withdrew his request for a hearing before the Board. 

In his Substantive Appeal the Veteran raised a claim of entitlement to reimbursement for treatment he previously received for the disability for which service connection is sought.  That matter has not been adequately addressed by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction in the matter.  It is referred to the AOJ for appropriate action.


FINDING OF FACT

A March 2012 rating decision granted the Veteran service connection for treatment purposes for trauma to tooth #8; there is no longer any controversy in the matter for appellate consideration.  


CONCLUSION OF LAW

The matter of entitlement to service connection for treatment purposes for trauma to tooth #8 Board has been rendered moot by the RO's award of such benefit.   38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7, 20.101 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines VA's duties to notify and assist claimants in substantiating their claims for VA benefits.   38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).   Given the disposition herein, the Board finds that any defect in the notice or assistance provided to the Veteran constituted harmless error. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

The Veteran timely perfected an appeal in the matter of service connection for treatment purposes for residuals of dental trauma to tooth #8; in a clarification received in May 2011, he emphasized that his claim was limited to entitlement to service connection for VA treatment purposes.  Thereafter, a March 2012 rating decision awarded the Veteran service connection for treatment purposes for trauma to tooth #8.  [The rating decision was not associated with the claims file, but was in "Virtual VA" (VA's electronic data storage system).]  Thus, the matter on appeal has been rendered moot, and there is no controversy in the matter for appellate review.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the Board does not have jurisdiction to review an appeal in the matter, and the appeal is dismissed without prejudice.


ORDER

The appeal seeking service connection for trauma to tooth #8 for treatment purposes is dismissed for lack of jurisdiction. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


